    Case 20-12270-VFP Doc 23 Filed 03/16/20 Entered 03/16/20 16:40:59                       Desc Main
UNITED STATES BANKRUPTCY COURT
                             Document     Page 1 of 2
DISTRICT OF NEW JERSEY

Caption in Compliance with D.N.J. LBR 9004-2(c)


WNI 15-010067
Shapiro & DeNardo, LLC                                              Order Filed on March 16, 2020
                                                                    by Clerk
14000 Commerce Parkway, Suite B                                     U.S. Bankruptcy Court
Mount Laurel, NJ 08054                                              District of New Jersey
(856) 793-3080
Charles G. Wohlrab, Esq. 016592012
ATTORNEYS FOR THE BANK OF NEW YORK
MELLON TRUST COMPANY, N.A., AS
SUCCESSOR-IN-INTEREST TO ALL PERMITTED
SUCCESSORS AND ASSIGNS OF JPMORGAN
CHASE BANK, AS TRUSTEE, FOR
CERTIFICATEHOLDERS OF NOMURA ASSET
ACCEPTANCE CORPORATION, MORTGAGE
PASS-THROUGH CERTIFICATES, SERIES 2004-
AR1
IN RE:                                                CASE NO.: 20-12270-VFP

JEAN C KOEGLER, III, DEBTOR                           JUDGE: HONORABLE VINCENT F.
                                                      PAPALIA

                                                      CHAPTER: 13

INTERIM ORDER ON OBJECTION TO REQUEST FOR EXTENSION OF LOSS MITIGATION AND
        OBJECTION TO DEBTOR’S MOTION TO EXTEND THE AUTOMATIC STAY

    The relief set forth on the following pages, numbered two (2) through two (2) is hereby ORDERED.




      DATED: March 16, 2020
      Case 20-12270-VFP         Doc 23    Filed 03/16/20 Entered 03/16/20 16:40:59             Desc Main
                                          Document     Page 2 of 2

        This matter being opened to the Court by Shapiro & DeNardo, LLC, Attorneys for The Bank of New York
Mellon Trust Company, N.A., as successor-in-interest to all permitted successors and assigns of JPMorgan Chase
Bank, as Trustee, for certificateholders of Nomura Asset Acceptance Corporation, Mortgage Pass-Through
Certificates, Series 2004-AR1, hereinafter "Secured Creditor", upon the filing of An Objection to Debtor’s Request
for Loss Mitigation Program and an Objection to Debtor’s Motion to Extend Automatic Stay, and the Debtor and
the attorney for the Debtor, if any, and the Court having heard arguments of counsel on March 5, 2020, IT IS
HEREBY ORDERED:


1.     The Automatic Stay is hereby extended as to all creditors until April 16, 2020.

2.       Debtor shall be admitted into the Court’s Loss Mitigation Program to April 6, 2020. Debtor shall submit
a full loss mitigation package to Secured Creditor by March 20, 2020. If Debtor submits a complete loss
mitigation package by March 20, 2020, the Loss Mitigation period may be extended through an application.

3.     Debtor shall remit full contractual mortgage payments for the months of March 1, 2020 and April 1,
2020 in the total amount of $5,962.08 by April 6, 2020.

4.     Payments should be submitted to the Secured Creditor via Certified Check to the below address:

                                          Wells Fargo Home Mortgage
                                                 PO Box 14507
                                            Des Moines, IA 50306

5.     Hearings on Debtor’s Motion to Extend Automatic Stay and Debtor’s Request for Loss Mitigation shall
be adjourned to April 16, 2020, at 10:00 a.m.
